PER CURIAM.
The petition for a rehearing is denied, but it is ordered that the concluding portion of the decree of this court (121 F. 699) be modified to read as follows: “On consideration whereof, it is now here ordered, adjudged, and decreed by this court that the decree of the said District Court in this cause be, and the same is hereby, reversed, with costs, and the cause remanded to the said District Court for further proceedings, and with instructions to give effect to the proof of the appellees as a claim proven in the name of Caroline Sharick; the appellees to be subrogated to her rights thereunder only upon proof of their payment to her of the sum payable thereon out of the bankrupt estate.”